Citation Nr: 0637302	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-03 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from December 1975 to December 
1978, February 1979 to July 1986, and again from April 1991 
to November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
multiple sclerosis and assigned a 30 percent rating effective 
December 1, 2000; and granted service connection for 
degenerative changes in the right elbow, the knees, the 
thoracic spine, and the lumbar spine and assigned a 10 
percent rating, effective December 1, 2000.

The veteran filed a notice of disagreement with the ratings 
assigned for his service-connected disabilities and was 
provided with a statement of the case in December 2001.  
However, in his April 2002 substantive appeal, the veteran 
indicated that he was only appealing the rating for multiple 
sclerosis.  Therefore, the issue of entitlement to an initial 
rating in excess of 10 percent for degenerative changes in 
the right elbow, the knees, the thoracic spine, and the 
lumbar spine, is not before the Board and will not be 
addressed herein.  The veteran's local representative, in his 
statement in lieu of a VA Form 646, confirmed that the claim 
for a higher initial rating for multiple sclerosis was the 
only issue for which the veteran perfected an appeal to the 
Board.

A Decision Review Officer determined that the veteran had 
filed a claim for an increased rating for the service- 
connected degenerative changes in the right elbow, the knees, 
the thoracic spine, and the lumbar spine, that was received 
in April 2003. In a June 2003 rating decision, the claim was 
denied.  There is no indication in the file that the veteran 
filed a notice of disagreement with this determination. 
Therefore, that matter will also not be addressed by the 
Board.




FINDING OF FACT

The competent clinical evidence of record demonstrates that 
the veteran's multiple sclerosis is manifested by excessive 
fatigue, mild bilateral lower extremity numbness, episodic 
headaches, memory impairment, and uveitis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for multiple sclerosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8018 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the February 2001 rating 
decision granted the veteran's claim of entitlement to 
service connection for multiple sclerosis, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the February 2001 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The December 2001 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic code (DC) for multiple 
sclerosis, and included a description of the rating formula 
under this diagnostic code.  The appellant was thus informed 
of what was needed to achieve a higher schedular rating.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher evaluation 
for the service-connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.  Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial rating assigned 
when service connection was granted for multiple sclerosis, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id.; Powell v. West, 13 
Vet. App. 31, 34 (1999).

38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018 (2006) pertains 
to multiple sclerosis.  Under this code, multiple sclerosis 
warrants a minimum evaluation of 30 percent.  Under 38 C.F.R. 
§ 4.124a, multiple sclerosis may also be rated from 30 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  In determining any additional disability, 
the Board must consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, rate by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  Id.

Legal Analysis

The veteran is currently assigned a 30 percent evaluation for 
his service-connected multiple sclerosis.  In this case, an 
evaluation higher than 30 percent for multiple sclerosis may 
only be assigned if separate ratings are warranted for 
residuals of multiple sclerosis, that when combined under 
38 C.F.R. § 4.25, result in a rating higher than 30 percent.  
However, for the reasons set forth below, the Board concludes 
that the veteran is not entitled to an evaluation in excess 
of 30 percent for his service-connected multiple sclerosis.

The record demonstrates that the veteran has complained of 
experiencing extreme fatigue as a result of his multiple 
sclerosis.  Therefore, 38 C.F.R. § 4.88b, DC 6354, pertaining 
to chronic fatigue syndrome, is applicable.  Under this code, 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms, warrant a 10 percent 
evaluation when the symptoms wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks' total duration per year, or symptoms controlled by 
continuous medication.  A 20 percent evaluation is warranted 
if the symptoms are nearly constant and restrict daily 
activities by less than 25 percent of the pre-illness level, 
or which wax and wane, resulting in periods of incapacitation 
of at least two but less than four weeks total duration per 
year.  The note after DC 6354 provides that the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.  However, the record does 
not demonstrate that the veteran is entitled to a compensable 
evaluation as a result of his chronic fatigue.

In this regard, private treatment records reflect that since 
August 2001, the veteran has complained of experiencing 
excessive fatigue.  On VA examination in June 2002, the 
veteran reported that he slept five to seven hours a night 
and felt rested, but that it took an hour in the morning to 
get moving secondary to complaints of pain.  He also 
indicated that it would take him all week long to cut a lawn 
that was an acre to an acre and a half.  According to the 
veteran, he could only work about two hours before he had to 
stop.  He also indicated that he experienced flu like 
symptoms, including extreme fatigue that lasted for a period 
of two to three days, but that he was still able to function 
during these periods, just at a slower pace.  The veteran 
further reported that he had not been hospitalized since his 
multiple sclerosis diagnosis nor had any acute episodes of 
flaring up that required prolonged bed rest.  On VA 
examination in April 2006, the veteran again complained 
experiencing excessive fatigue.  He reported that he was 
tired and fatigued every morning when he got out of bed and 
that if he did any sort of physical activity, including 
walking and running, he had to stop and rest an undue amount 
commensurate with what he had done.

In weighing the foregoing evidence, the Board observes that 
although there is evidence of fatigue, the evidence does not 
show the veteran requires bed rest or treatment by physicians 
during exacerbations or that his symptoms require continuous 
medication.  Indeed, as stated above, the veteran indicated 
he was still able to function during these periods, just at a 
slower pace.  He also denied having to be hospitalized or 
experiencing any acute episodes that required prolonged bed 
rest.  Therefore, the Board finds that a compensable 
evaluation is not warranted for the veteran's chronic fatigue 
manifestations. 

The record also demonstrates that the veteran experiences 
headaches as a result of his multiple sclerosis.  Therefore, 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006), pertaining 
to migraine headaches, is applicable.  Under this Diagnostic 
Code, an evaluation of 10 percent is assigned for 
characteristic prostrating attacks averaging one in two 
months over the last several months, while a 30 percent 
evaluation is assigned for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  However, in this case, although the record 
demonstrates that the veteran occasionally experienced 
headaches when he took Avonex, there is no evidence that such 
attacks, which he indicated would last a day or two, average 
one in 2 months or are prostrating.  Therefore, the Board 
concludes that the veteran is not entitled to a separate, 
compensable evaluation for headaches associated with his 
multiple sclerosis.

The record also demonstrates that on VA examination in June 
2002 and in December 2003, the veteran complained of 
experiencing episodes of blurred vision, which resolved with 
rest.  On an April 2006 VA eye examination, the veteran 
reported that he experienced eye fatigue during times of 
fatigue, but denied a history of significant visual loss or 
experiencing acute loss of vision, floaters, or eye pain.  On 
visual acuity examination, the veteran had 20/20 vision in 
both the right and left eye.  Nevertheless, although the 
examiner reported that the veteran had a normal eye 
examination, he also reported that the veteran had mild 
nuclear sclerotic cataracts bilaterally and one isolated dot 
hemorrhage in the nasal midperipheral right, the remainder of 
the eye examination was normal.  The examiner also diagnosed 
the veteran with intermediate uveitis, which he indicated had 
been associated in the past with multiple sclerosis.  
However, the examiner noted that because the veteran was not 
complaining of visual problems at that time and did not have 
any eye pain, that there was no reason to treat him at the 
moment.

Therefore, based on foregoing clinical evidence, the Board 
finds that 38 C.F.R. § 4.84a, Diagnostic Code 6000, 
pertaining to uveitis, is applicable.  Diseases of the eyes 
listed in DCs 6000 through 6009 (uveitis, keratitis, 
scleritis, iritis, cyclitis, choroiditis, retinitis, recent 
intra-ocular hemorrhage, and detachment of the retina) are to 
be rated from 10 to 100 percent under the criteria for 
impairment of visual acuity or field loss, pain, rest-
requirements or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with 10 percent being the minimum rating during active 
pathology.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2006).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80 
(2006).  VA law permits compensation for a combination of 
service-connected and non-service-connected disabilities, 
including blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of non-service-connected disability, as if both 
disabilities were service-connected, provided that the non-
service-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a) 
(2006).

In weighing the clinical evidence, the Board concludes that a 
separate, compensable evaluation is not warranted for any eye 
disability that has resulted from the veteran's multiple 
sclerosis.  In this regard, although the veteran has been 
diagnosed with intermediate uveitis, the examiner from the 
April 2006 VA eye examination reported that it did not cause 
any visual problems (including loss of visual acuity) or eye 
pain.  Moreover, although the veteran has complained of 
experiencing episodic blurred vision when he was fatigued, 
there is no evidence that such manifestations were chronic 
and caused a permanent eye disability.  Further, although the 
record demonstrates that the veteran has cataracts, there is 
no evidence that such cataracts are due to the veteran's 
multiple sclerosis.  Therefore, the Board concludes that the 
veteran is not entitled to a separate, compensable evaluation 
for an eye disability under any diagnostic code pertaining to 
diseases of the eye, including, Diagnostic Code 6000, or any 
diagnostic code pertaining to impairment of visual acuity or 
visual field.  

The record demonstrates that in September 2001, the veteran's 
treating physician indicated that the veteran experienced 
memory impairment as a result of his multiple sclerosis.  As 
such, 38 C.F.R. § 4.130, Diagnostic Codes 9304, 9326 (2006), 
pertaining to dementia due to other neurologic or general 
medical conditions (endocrine disorders, metabolic disorders, 
Pick's disease, brain tumors, etc.) or that are substance-
induced (drugs, alcohol, poisons), is applicable.  

Under this code, a 10 percent evaluation is assignable for a 
mental disorder that causes occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assignable for a mental disorder that causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

However, the record does not contain any competent evidence 
that establishes that the veteran experiences any 
occupational or social impairment as a result of any memory 
impairment associated with his multiple sclerosis.  
Therefore, the Board concludes that the veteran is not 
entitled to a separate, compensable evaluation for memory 
impairment associated with his multiple sclerosis.

With respect to any neurological manifestations associated 
with the veteran's multiple sclerosis, the record 
demonstrates that in numerous private outpatient treatment 
records, the veteran's examiner reported that the veteran was 
intact neurologically.  Likewise, on VA examination in June 
2002, the examiner reported that the veteran had intact 
vibratory sensation to the lower extremities and that he 
could discriminate between sharp and dull.  Similarly, on VA 
examination in April 2006, the examiner reported that 
sensation was intact on both sides of the veteran's body to 
superficial sensation.  However, the Board observes that on 
VA examination in June 2002, the veteran reported that he 
experienced numbness in his feet and lower extremities if he 
walked a quarter of a mile to a half of a mile.  According to 
the veteran, such numbness resolved when he rested. 

Therefore, in resolving all reasonable doubt in the veteran's 
favor, Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations for 
bilateral lower extremity numbness as a result of the 
veteran's multiple sclerosis.  As the medical evidence does 
not specifically state which nerves were affected by the 
veteran's bilateral lower extremity manifestations, the Board 
will simply apply the Diagnostic Code affording the highest 
possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, and 8526.  All 
remaining potentially relevant Code sections provide 
evaluations of either 10 percent or are noncompensable.  
Thus, the veteran is entitled to a 10 percent rating under 
38 C.F.R. § Diagnostic Code 8520, 8521, 8524, or 8526 for the 
neurologic manifestations of the disability at issue.  For 
purposes of this decision, Diagnostic Code 8521 will be 
utilized.

Because the veteran's neurological impairment affects both 
lower extremities, the separate 10 percent evaluations must 
be combined using the bilateral factor found in 38 C.F.R. § 
4.26, which provides that when a partial disability results 
from disease or injury of both arms, or of both legs, the 
ratings for the disabilities of the right and left sides will 
be combined as usual, and 10 percent of this value will be 
added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  In 
applying the bilateral factor, the combined rating for the 
separate 10 percent evaluations is 19, plus 10 percent or 
1.9, totaling 20.9 or 21 when rounded upward.  See 38 C.F.R. 
§ 4.25, 4.26.  Thus, the veteran's neurological impairment of 
the lower extremities warrants a 20 percent evaluation.

However, as the record does not demonstrate that the veteran 
is entitled to separate compensable evaluations for numbness, 
headaches, memory impairment, an eye disability (including 
intermediate uveitis), or fatigue associated with his 
multiple sclerosis, the Board finds that the 20 percent 
evaluation warranted for the bilateral lower extremity 
neurological symptomology associated with the veteran's 
multiple sclerosis, standing alone, does not result in an 
evaluation greater than the 30 percent already assigned under 
Diagnostic Code 8018.  Therefore, the Board concludes that an 
initial evaluation greater than 30 percent is not warranted 
for the veteran's service-connected multiple sclerosis.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for multiple sclerosis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


